UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Multi-Cap Value Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (95.3%) (a) Shares Value Aerospace and defense (7.3%) Alliant Techsystems, Inc. 3,040 $388,026 General Dynamics Corp. 4,430 563,009 Honeywell International, Inc. 7,580 705,850 L-3 Communications Holdings, Inc. 5,100 606,492 Northrop Grumman Corp. 5,100 671,976 Airlines (0.7%) American Airlines Group, Inc. 5,460 193,721 Delta Air Lines, Inc. 2,830 102,305 Auto components (0.5%) Johnson Controls, Inc. 4,640 204,160 Banks (5.7%) City National Corp. 5,530 418,455 Fifth Third Bancorp 14,970 299,699 First Republic Bank 16,110 795,512 PacWest Bancorp 10,160 418,897 Regions Financial Corp. 36,800 369,472 Beverages (2.7%) Coca-Cola Enterprises, Inc. 24,810 1,100,572 Capital markets (5.7%) Ameriprise Financial, Inc. 5,348 659,836 Carlyle Group LP (The) 15,480 471,521 Charles Schwab Corp. (The) 20,440 600,732 E*Trade Financial Corp. (NON) 13,520 305,417 KKR & Co. LP 12,710 283,433 Chemicals (1.5%) Dow Chemical Co. (The) 9,550 500,802 Quaker Chemical Corp. 1,660 119,005 Commercial services and supplies (2.1%) Tyco International, Ltd. 19,390 864,212 Containers and packaging (5.7%) MeadWestvaco Corp. 5,370 219,848 Packaging Corp. of America 6,450 411,639 Sealed Air Corp. 15,150 528,432 Silgan Holdings, Inc. 24,148 1,134,956 Diversified consumer services (0.3%) ITT Educational Services, Inc. (NON) 24,049 103,170 Electric utilities (2.0%) Edison International 7,300 408,216 Entergy Corp. 5,210 402,889 Electrical equipment (1.5%) AMETEK, Inc. 11,992 602,118 Electronic equipment, instruments, and components (0.8%) Anixter International, Inc. 2,390 202,768 SYNNEX Corp. (NON) 1,630 105,347 Energy equipment and services (3.3%) Ensco PLC Class A (United Kingdom) (S) 4,310 178,046 Halliburton Co. 12,360 797,344 Transocean, Ltd. (Switzerland) (S) 6,520 208,444 Weatherford International PLC (NON) 7,590 157,872 Food products (1.6%) Kellogg Co. 7,360 453,376 Pinnacle Foods, Inc. 5,731 187,117 Health-care equipment and supplies (5.3%) Alere, Inc. (NON) 15,620 605,744 Medtronic, Inc. 9,510 589,145 Merit Medical Systems, Inc. (NON) 40,329 479,109 OraSure Technologies, Inc. (NON) 22,520 162,594 Zimmer Holdings, Inc. 3,100 311,705 Health-care providers and services (1.1%) Mednax, Inc. (NON) 8,090 443,494 Hotels, restaurants, and leisure (0.3%) Penn National Gaming, Inc. (NON) 11,520 129,139 Household durables (4.7%) Garmin, Ltd. (S) 2,870 149,211 Harman International Industries, Inc. 5,600 549,024 Jarden Corp. (NON) 11,860 712,905 Whirlpool Corp. 3,430 499,580 Insurance (7.3%) American International Group, Inc. 19,420 1,049,068 Assured Guaranty, Ltd. 9,630 213,401 Genworth Financial, Inc. Class A (NON) 19,140 250,734 Hartford Financial Services Group, Inc. (The) 18,966 706,484 Prudential PLC (United Kingdom) 11,070 245,873 XL Group PLC 14,810 491,248 IT Services (2.3%) Computer Sciences Corp. 8,740 534,451 Fidelity National Information Services, Inc. 6,820 383,966 Leisure products (0.4%) Brunswick Corp. 3,740 157,604 Machinery (3.1%) Pall Corp. 4,000 334,800 Snap-On, Inc. 5,350 647,778 Wabtec Corp. 3,490 282,830 Marine (0.2%) Baltic Trading, Ltd. (S) 19,746 81,748 Media (1.3%) Live Nation Entertainment, Inc. (NON) 8,670 208,253 Regal Entertainment Group Class A (S) 16,270 323,448 Multi-utilities (0.8%) PG&E Corp. (S) 6,940 312,578 Oil, gas, and consumable fuels (3.5%) EnCana Corp. (Canada) 4,710 99,899 Energen Corp. 1,630 117,751 EOG Resources, Inc. 4,060 402,021 EP Energy Corp. Class A (NON) (S) 9,750 170,430 QEP Resources, Inc. 3,930 120,965 Scorpio Tankers, Inc. (S) 13,650 113,432 Talisman Energy, Inc. (Canada) 43,140 373,161 Paper and forest products (0.5%) KapStone Paper and Packaging Corp. (NON) 7,100 198,587 Personal products (1.7%) Coty, Inc. Class A (S) 40,670 673,089 Pharmaceuticals (7.6%) Actavis PLC (NON) 5,860 1,413,901 Endo International PLC (NON) 6,920 472,913 Impax Laboratories, Inc. (NON) 10,290 243,976 Jazz Pharmaceuticals PLC (NON) 2,950 473,652 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 8,500 456,875 Real estate investment trusts (REITs) (0.6%) American Capital Agency Corp. 10,870 230,988 Real estate management and development (0.7%) RE/MAX Holdings, Inc. Class A (S) 8,837 262,724 Road and rail (1.8%) Genesee & Wyoming, Inc. Class A (NON) 4,250 405,068 Union Pacific Corp. 3,000 325,260 Semiconductors and semiconductor equipment (1.9%) Micron Technology, Inc. (NON) 22,220 761,257 Software (0.8%) Symantec Corp. 13,580 319,266 Specialty retail (5.2%) Best Buy Co., Inc. (S) 21,590 725,208 Express, Inc. (NON) 13,280 207,301 Gap, Inc. (The) 5,200 216,788 Michaels Cos., Inc. (The) (NON) (S) 12,170 212,732 TJX Cos., Inc. (The) 12,430 735,483 Technology hardware, storage, and peripherals (1.9%) Hewlett-Packard Co. 4,710 167,064 NetApp, Inc. 5,708 245,216 SanDisk Corp. 3,740 366,333 Trading companies and distributors (0.9%) DXP Enterprises, Inc. (NON) 1,580 116,414 WESCO International, Inc. (NON) (S) 3,010 235,556 Total common stocks (cost $30,179,078) SHORT-TERM INVESTMENTS (11.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 2,741,571 $2,741,571 Putnam Short Term Investment Fund 0.06% (AFF) 1,960,488 1,960,488 Total short-term investments (cost $4,702,059) TOTAL INVESTMENTS Total investments (cost $34,881,137) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $40,343,659. (b) The aggregate identified cost on a tax basis is $34,992,517, resulting in gross unrealized appreciation and depreciation of $9,002,023 and $828,571, respectively, or net unrealized appreciation of $8,173,452. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $408,314 $13,871,466 $12,319,292 $399 $1,960,488 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,741,571, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,646,400. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,134,006 $— $— Consumer staples 2,414,154 — — Energy 2,739,365 — — Financials 7,827,621 245,873 — Health care 5,653,108 — — Industrials 7,127,163 — — Information technology 3,085,668 — — Materials 3,113,269 — — Utilities 1,123,683 — — Total common stocks — Short-term investments 1,960,488 2,741,571 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
